Citation Nr: 0519542	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-25 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for soft tissue damage 
secondary to diabetes mellitus.

2.  Entitlement to service connection for nerve damage 
secondary to diabetes mellitus.

3.  Entitlement to service connection for coronary artery 
disease secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension 
secondary to diabetes mellitus.

5.  Entitlement to service connection for hepatitis C 
infection.

6.  Entitlement to service connection for a right foot 
disability.

7.  Entitlement to service connection for a right ankle 
disability.

8.  Entitlement to service connection for a left foot 
disability.

9.  Entitlement to service connection for a left ankle 
disability.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left wrist disability.

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
fungal infection.

13.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a snake bite.

14.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

15.  Entitlement to an initial evaluation in excess of 10 
percent for diabetes mellitus.

16.  Entitlement to higher initial evaluations for tinnitus, 
evaluated as noncompensably disabling from April 7, 1997, to 
June 9, 1999, and as 10 percent disabling from June 10, 1999.

17.  Entitlement to an increased rating for hearing loss, 
currently evaluated as noncompensably disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
September 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.

As noted above, the veteran seeks a rating in excess of 10 
percent for his service-connected tinnitus, for the period 
from June 10, 1999.  The United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), that 
reversed a decision of the Board of Veterans' Appeals (Board) 
which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  

The remainder of this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Review of the record reveals that the veteran has not been 
afforded appropriate notice pursuant to the VCAA.  In this 
regard, the Board notes that with respect to the issues of 
malaria, left wrist disorder, residuals of a snake bite, and 
a fungal infection, there are previous final decisions in the 
record.  As such, the veteran must present new and material 
evidence to reopen these claims.  He has not been notified of 
the requirements for reopening his claims.  Moreover, the 
record does not contain a comprehensive VCAA notice letter 
pertaining to the service connection and increased rating 
issues in this case.  

The Board also observes that an August 1983 letter from the 
Social Security Administration (SSA) indicates an award of 
disability benefits.  The veteran has also indicated that he 
receives SSA benefits based on disability.  As records 
supportive of the veteran's claim might be in the possession 
of the SSA, the RO should obtain any records pertaining to 
the veteran's receipt of SSA disability benefits, to include 
the medical records on which the SSA's disability 
determination was made.  The VA has a duty to assist in 
gathering social security records when put on notice that the 
veteran is receiving social security benefits. See Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992). 

The most recent VA audiological examination of record dates 
to November 2002.  The veteran has consistently argued that 
his hearing loss warrants a higher rating.  The Board 
therefore concludes that a further examination should be 
conducted to determine the extent of the veteran's hearing 
loss disability.

Likewise, the veteran most recently underwent a VA 
psychiatric examination in November 2002.  A July 2003 letter 
from the veteran's therapist at the Princeton, West Virginia 
Vet Center suggests that the veteran's PTSD has worsened.  
Accordingly, he should be afforded a current psychiatric 
examination.

In September 2003, the claims folder was referred to a VA 
Nurse practitioner for review, and co-signed by a VA 
physician.  The question posed was whether there was any 
relationship between the veteran's cardiovascular disorder 
and/or hypertension and his service connected diabetes 
mellitus and/or PTSD.  The examiner concluded that the 
veteran did not have hypertension, and that his "heart 
condition" was caused by blockages and coronary disease and 
not by diet-controlled diabetes mellitus or PTSD.  What the 
examiner failed to consider is whether the diabetes mellitus 
or PTSD aggravated any identifiable cardiovascular disease.  
The United States Court of Appeals for Veterans Claims has 
held that where a veteran's service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability. (Allen v. 
Brown, 7 Vet.App. 439 (1995)).

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the specific 
claim or claims.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran has been given notice as required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), he should be given the 
opportunity to respond.
  
2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or private, which have 
treated the veteran for his claimed 
disabling conditions.  After the veteran 
has signed the appropriate releases, 
those materials not currently of record 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

4.  Upon completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the current 
severity of the service-connected PTSD.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  All clinical manifestations 
of the veteran's service-connected PTSD  
should be reported in detail.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected PTSD and any 
psychiatric disorder etiologically 
related thereto.  The examiner should 
also assign a Global Assessment of 
Functioning score, consistent with the 
DSM IV, based on the veteran's service-
connected PTSD and any psychiatric 
disorder etiologically related thereto.  
The examiner should explain what the 
assigned score represents.  The complete 
rationale for all opinions expressed must 
be provided in the examination report.  

5.  The veteran should also be scheduled 
for a VA audiological examination to 
determine the extent of his service-
connected hearing loss disability.  All 
indicated tests and studies, to include 
Maryland CNC speech recognition testing, 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should ensure 
that the results of all audiological 
testing are fully discussed in the 
examination report.  The complete 
rationale for all opinions expressed must 
also be provided in the examination 
report.  

6.  The veteran should be afforded a VA 
cardiovascular examination in order to 
determine whether the service connected 
diabetes mellitus or PTSD causes or 
aggravates any identifiable 
cardiovascular disease.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
physician is to indicate whether the 
veteran has hypertension, and is to 
provide an opinion as to whether the 
service connected diabetes mellitus or 
PTSD causes or aggravates any 
identifiable cardiovascular disease.  
Adequate reasons and bases are to 
provided in support of any opinion 
rendered.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

8.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Such development 
should include additional examinations of 
the veteran's claimed disabilities, if 
any newly obtained evidence indicates the 
necessity for such examinations.

9.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  The RO should note 
that the veteran's claims of entitlement 
to service connection for malaria, left 
wrist disability, fungal infection and 
residuals of snake bite are to be 
adjudicated on the basis of whether new 
and material evidence has been submitted 
to reopen those claims.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




